                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                          IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9   FADI YASSINE,                                         No. C 19-4688 WHA (PR)
                                                                         10                  Plaintiff,                             ORDER OF DISMISSAL
                                                                         11     v.
United States District Court




                                                                              BUREAU OF PRISONS,
                               For the Northern District of California




                                                                         12
                                                                         13                  Defendant.
                                                                                                                          /
                                                                         14
                                                                         15          Plaintiff, a California prisoner proceeding pro se, filed a letter on August 12, 2019,
                                                                         16   which was construed as an attempt to open a civil case. On the same day, the clerk notified
                                                                         17   plaintiff that he must submit a complaint and either the filing fee or a completed application to
                                                                         18   proceed in forma pauperis (“IFP”). Along with these notices, the clerk mailed to plaintiff a
                                                                         19   form complaint, an IFP application, instructions, and a stamped return envelope. The notices
                                                                         20   informed plaintiff that the case would be dismissed if he did not file a complaint and either pay
                                                                         21   the fee or file the completed IFP application within 28 days. No response has been received.
                                                                         22   Accordingly, this case is DISMISSED without prejudice.
                                                                         23          The Clerk shall enter judgment and close the file.
                                                                         24          IT IS SO ORDERED.
                                                                         25
                                                                              Dated: November      14      , 2019.
                                                                         26                                                   WILLIAM ALSUP
                                                                                                                              UNITED STATES DISTRICT JUDGE
                                                                         27
                                                                         28
